Citation Nr: 9934161	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1. Entitlement to a rating in excess of 40 percent for low 
back strain.  
2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from November 1989 to May 
1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that rating decision, the RO continued a 20 
percent rating for low back strain and denied entitlement to 
a total rating based on unemployability due to service-
connected disability.  The veteran appealed the decision and 
testified at a videoconference hearing before the undersigned 
acting Board member in November 1998.  In February 1999, the 
Board remanded the case to the RO for additional development.  
Thereafter, the RO awarded a 40 percent rating for low back 
strain from the date of receipt of the veteran's increased 
rating claim in October 1997 and again denied the total 
rating claim.  The veteran continued the appeal, and the case 
is now before the Board for further appellate consideration.  

The Board notes that in its informal hearing presentation to 
the Board, the veteran's representative stated that the 
issues on appeal include entitlement to an evaluation in 
excess of 20 percent for low back disability from January 26, 
1993, to October 22, 1997.  This issue is not currently in 
appellate status, and the Board refers it to the RO for 
appropriate action.  

This decision addresses the issue of entitlement to a rating 
in excess of 40 percent for the veteran's service-connected 
low back strain.  The issue of entitlement to a total rating 
based on unemployability will be addressed in the remand that 
follows.  


FINDINGS OF FACT

The veteran's low back strain is manifested primarily by 
intermittent pain and moderate to marked limitation of lumbar 
spine motion.  


CONCLUSION OF LAW

An evaluation in excess of 40 percent for low back strain is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's claim of entitlement 
to a disability evaluation in excess of 40 percent for low 
back strain is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
this claim have been properly developed and the statutory 
obligation of VA to assist the development of the claim has 
been satisfied.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back strain.  The board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.  

Briefly, the veteran was discharged from service in May 1991 
and filed her initial service connection claim in claim in 
August 1991.  In a rating decision dated in March 1992, the 
RO granted service connection for low back strain and 
assigned a 10 percent rating effective from the day following 
separation from service in May 1991.  In a rating decision 
dated in March 1993, the RO granted an increased rating from 
10 percent to 20 percent for low back strain effective from 
January 1993, and in a rating decision dated in December 
1994, the RO confirmed and continued the 20 percent rating.  
The veteran did not appeal these decisions.  She filed her 
current claim in October 1997.  

In conjunction with the veteran's claim, the RO obtained 
material from the Social Security Administration (SSA) 
concerning the award and continuation of SSA disability 
benefits for the veteran.  Included are questionnaires on 
pain and activities of daily living completed by the veteran 
in December 1997.  She stated that she had low back pain that 
was brought on by moving around and that it spread down her 
left leg.  She said the pain sometimes lasted days and 
sometimes weeks.  She said Ansaid and Vicodin relieved the 
pain somewhat.  She reported that she wore a back brace 
support to relieve the pain and said that lying down also 
relieved the pain.  She stated that because of her back she 
could not sit or stand too long.  

Also received from the SSA was the report of a January 1998 
physical examination of the veteran by Rodney Schainis, M.D.  
The veteran reported that she presently had only occasional 
low back pain.  She said the pain might start if she walked 
farther than a block or sat for more than an hour.  She said 
the pain was in the low midline with radiation down the back 
of the left leg.  She reported that the pain might last for 
days or weeks.  She said she took aspirin for the pain with 
some relief.  She described the pain in the leg as pinching 
and severe.  She said she could do very light housework such 
as cleaning or sweeping.  On examination, the veteran had 
negative straight leg raises, bilaterally.  She had severe 
midline pain throughout the lumbar spine area.  She could 
flex her back to 90 degrees and extend it to approximately 20 
degrees.  She had right and left lateral flexion to 25 
degrees.  The diagnosis was low back pain, etiology unclear.  
Dr. Schainis commented that the veteran took aspirin with 
some relief and had limitation in her ability to walk or sit 
for very long periods as well as do any strenuous type of 
activity.  

A form SSA-833-U3(5-59), dated in April 1998 shows that the 
SSA continued the veteran's disability benefits and stated 
that the veteran's primary diagnosis was depression and the 
secondary diagnosis was lumbar strain.  

At a VA general medical examination in April 1998, the 
veteran reported that she had been told not to do any heavy 
lifting, back twisting or repetitive bending because of her 
back.  She said she had been taking aspirin and using capasin 
locally as needed for pain.  She stated that because she 
tried to avoid strenuous use of her back, she only had a 
problem a few times a year.  On examination, the physician 
noted slight decrease in range of motion of the lumbosacral 
spine due to pain; there was no definite tenderness or spasm.  
The physician noted that X-rays in 1992 had shown partially 
healed spondylosis at L5-S1 on the right and a suspicion of 
healed spondylosis on the left, with hypertrophic changes 
bilaterally.  He also noted that X-rays in 1994 had shown a 
defect in the pars interarticularis at L5-S1 and 
spondylolisthesis.  The April 1998 diagnosis after clinical 
examination included chronic low back pain secondary to post-
traumatic spondylosis, L5-S1.  

At a VA orthopedic examination in April 1998, the veteran 
stated that walking could bring on her back pain, and the 
pain was 5 on a scale of 1 to 10.  She said the pain radiated 
to her left thigh, anteriorly.  She said she got spasms if 
she sat too long.  She stated that she wore an elastic back 
brace when the pain was bad.  She denied weakness of either 
lower extremity and denied any problem of bowel or bladder.  
On examination of the lumbosacral spine, flexion was from 0 
to 80 degrees without pain, and there was pain from 80 to 90 
degrees.  Extension was from 0 to 20 degrees without pain.  
Lateral rotation to the left was 0 to 30 degrees without 
pain, and there was pain from 20 to 40 degrees.  Lateral 
rotation to the right was from 0 to 35 degrees without pain, 
and there was pain from 35 to 40 degrees.  Lateral flexion to 
the left was 0 to 25 degrees without pain, and there was pain 
from 25 to 30 degrees.  The examiner did not report the 
extent of lateral flexion to the right.  There was straight 
leg raising to 90 degrees on the left and 80 degrees on the 
right.  The examiner sated there was no objective evidence of 
painful motion, spasm, weakness or tenderness.  He also 
stated that the musculature of the back was within normal 
limits.  X-rays reportedly showed defect in the pars 
interarticularis at L5-S1 and spondylolisthesis.  The 
diagnosis was low back pain, spondylolisthesis at L5-S1.  

At the videoconference hearing in November 1998, the veteran 
testified that she could sit from 30 to 40 minutes before the 
pain forced her to stand and walk around.  She also testified 
that she sometimes experienced throbbing pain down her leg, 
which she had been told was due to pressure on the sciatic 
nerve.  She stated that the symptoms associated with her back 
disability were pain in her low back and down her leg.  She 
testified that the pain increased if she sat for a long 
period or when she bent over or lay down the wrong way.  She 
testified that she had pain every day and it occurred when 
she did any kind of strenuous activity.  

At a VA examination in March 1999, the veteran complained of 
low back pain with occasional radiating pain to the left 
anterior/medial thigh.  She said the only treatment was 10 
grains of aspirin, once or twice a week.  She stated that 
capasin ointment to the lumbar spine helped.  She denied 
flare-ups and reported only activity-related symptoms.  She 
stated that the precipitating factors were lifting more than 
20 pounds, bending and stooping.  She reported she wore a 
lumbosacral corset and said lying flat improved the pain.  
The veteran stated she was unable to walk due to her back 
condition.  

At the March 1999 examination, there was flexion of the 
lumbar spine to 50 degrees with pain starting at 40 degrees.  
There was extension to 10 degrees with pain.  There was left 
bending to 30 degrees with pain starting at 25 degrees, and 
there was left rotation to 25 degrees with pain.  There was 
right bending to 35 degrees with pain starting at 30 degrees, 
and there was right rotation to 30 degrees with pain starting 
at 25 degrees.  The examiner noted weakness with rotation and 
bending, and there was paraspinal tenderness from L2 to S1.  
The examiner found no neurological abnormalities and noted 
deep tendon reflexes were 2+ and symmetrical.  Straight leg 
raising was negative at 90 degrees, bilaterally.  The 
diagnosis was spondylolysis at L5 with pars interarticularis 
defect, grade I spondylolisthesis, L5 over S1.  The examiner 
indicated he had reviewed the veteran's medical records and 
commented that the veteran's ability to function or perform 
work was limited by her back condition, and he would 
recommend light sedentary functions.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The RO has rated the veteran's low back strain as 40 percent 
disabling under Diagnostic Code 5295.  A 40 percent rating is 
the highest rating under that code and is appropriate for 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Alternatively, a 40 percent rating is appropriate for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Ankylosis of the lumbar spine warrants 
a 40 percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.  

A 40 percent rating is warranted for severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.  A 60 percent evaluation is appropriate for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Upon review of the evidence, the Board finds it demonstrates 
that the veteran's low back strain is manifested primarily by 
intermittent pain and moderate to marked limitation of lumbar 
spine motion.  Though limited, the veteran nevertheless 
retains significant range of lumbar motion, as demonstrated 
on multiple VA and private examinations.  The veteran's 
disability does not strictly meet the criteria for a 40 
percent rating under any of the potentially applicable 
diagnostic codes as there is no ankylosis of the lumbar 
spine, motion alone is not so limited as to be considered 
severe, there is no objective evidence of neurological 
impairment and not all elements for a 40 percent rating under 
Diagnostic Code 5295 are present.  However, when all 
pertinent disability factors, including the functional loss 
due to pain and weakness on rotation and lateral bending 
demonstrated at the March 1999 examination are considered in 
accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995), the disability can be regarded as 
severe warranting a 40 percent rating under the currently 
assigned diagnostic code.  

Although the veteran has notable limitation of the low back, 
she is able to move her low back and does not have ankylosis 
of this area.  The disability clearly does not approximate 
unfavorable ankylosis of the lumbar spine.  The Board 
acknowledges that the veteran has complained of lower 
extremity radiculopathy; physical examinations have, however, 
shown no neurological abnormality.  In this regard, no 
examiner has noted atrophy or diminished reflexes and 
straight leg raising has been from 80 to 90 degrees, 
bilaterally.  In the absence of medical findings of 
neurological impairment, the Board cannot find that the 
veteran's service-connected disability approximates the 
criteria for a 60 percent rating under Diagnostic Code 5293, 
which requires significant neurological involvement.  The 
Board therefore finds no basis for the assignment of a rating 
in excess of 40 percent for the veteran's service-connected 
low back strain, and the appeal must be denied.  

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board notes that the veteran has 
argued that she cannot work because of her service-connected 
low back strain.  There is, however, no evidence that the 
veteran's low back strain has necessitated frequent periods 
of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria, and there is no 
indication in the record that the average industrial 
impairment resulting from the disability is in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 40 percent for low back 
strain is denied.  


REMAND

The remaining issue currently on appeal is entitlement to a 
total rating based on unemployability due to service-
connected disability.  In the recent informal hearing 
presentation to the Board, the veteran's representative 
raised the issue of entitlement to service connection for 
psychiatric disability secondary to the veteran's low back 
strain and requested that the total rating issue be remanded 
to the RO.  The secondary service connection claim has not 
been adjudicated by the RO.  As the outcome of that claim 
could influence the pending total rating claim, the issues 
are inextricably intertwined, and the Board will defer 
consideration of the total rating claim until the secondary 
service connection claim has been decided.  See Harris v. 
Derwinski, 1 Vet. App. 181, 183 (1991); Myers v. Derwinski, 1 
Vet. App. 127 (1991).  

Review of the record shows that in December 1997 the veteran 
reported that she had a vocational rehabilitation counselor 
at the VA on Clark Street in Chicago.  Also, in a VA social 
work data/assessment report dated in April 1998, the social 
worker alluded to vocational rehabilitation records.  The 
veteran's vocational rehabilitation records would be 
pertinent to her total rating claim and should be obtained.  

Accordingly, the case is returned to the RO for the following 
actions:  

1. The RO should obtain and associate 
with the claims file any VA vocational 
rehabilitation records and any 
educational therapy records for the 
veteran.  The veteran has stated that 
she has seen a VA vocational 
rehabilitation counselor at the VA on 
Clark Street in Chicago.  If no such 
records exist, the RO should document 
this in writing.  
2. The RO should also obtain all VA 
treatment records for the veteran, 
including mental hygiene clinic 
records, dated at any time since 
service.  The RO should review those 
records and associate with the claims 
file only those records not currently 
in the file.  
3. The RO should contact the veteran and 
provide her the opportunity to submit 
evidence and argument concerning her 
claims and should inform her of the 
evidence required to establish that 
her claim for service connection for 
psychiatric disability secondary to 
low back strain is well grounded.  
4. Thereafter, after undertaking any 
indicated development, including 
additional examination and opinions if 
appropriate, the RO should adjudicate 
the claim of entitlement to service 
connection for psychiatric disability 
secondary to low back strain.  If the 
claim is denied, the veteran should be 
informed of the decision by a separate 
letter that includes notification of 
appellate rights.  
5. Also, after ensuring that all relevant 
evidence pertaining to the total 
rating claim has been obtained and 
undertaking any other indicated 
development (including an additional 
examination and opinion if warranted), 
the RO should, unless it has become 
moot, readjudicate entitlement to a 
total rating based on unemployability 
due to service-connected disability.  
6. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
or if a timely notice of disagreement 
is received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status.  The 
veteran and her representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals







